                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

 KIMBERLY ERWAY, as Parent of Minor              )
 Child J.E.,                                     )
              Plaintiff                          )
                                                 )
 vs.                                             )                   JUDGMENT
                                                 )              CASE NO. 5:20-CV-141-M
 UNITED STATES TRANSPORTATION                    )
 SECURITY ADMINISTRATION,                        )
 UNITED STATES OF AMERICA, and                   )
 JANE DOE, an Employee of the United             )
 States Transportation Security                  )
 Administration,                                 )
                        Defendants.              )


Decision by Court.

This action came before the Honorable Richard E. Myers II, United States District Judge,
for ruling as follows:

IT IS ORDERED, ADJUDGED, AND DECREED that in accordance with the Court’s Order
dated 10/29/2020, entered at DE-17, Defendants United States Transportation Security Administration
and United States of America’s Motion to Dismiss is GRANTED.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED in accordance with the Court’s
Order dated 11/2/2020, entered at DE-18, the Court DISMISSES Plaintiff’s Bivens claim against
Doe for failure to timely effectuate service of process. Fed. R. Civ. P. 4(m). Additionally, the Court
DENIED AS MOOT all other motions on the docket in this case.

This Judgment filed and entered on November 2, 2020, and copies to:
Jonathan Corbett and Matthew Gambale (via CM/ECF electronic notification)
Sharon Wilson (via CM/ECF electronic notification)


 November 2, 2020                                          Peter A. Moore, Jr.
                                                           Clerk of Court



                                                     By:
                                                           Deputy Clerk




           Case 5:20-cv-00141-M Document 19 Filed 11/02/20 Page 1 of 1
